DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 16 identify the uniquely distinct feature of a hearing device with a processor connected to an input transducer and to an auxiliary input unit, and configured to apply a processing algorithm and said auxiliary electric signal derived from visual information containing information of current vibrations of a facial or throat region of said target talker, said processing algorithm is configured to use said auxiliary electric signal to provide said enhanced signal and a filter bank for decomposing the electric sound signal in frequency sub-bands, at least providing a low-frequency part and a high-frequency part of the electric sound signal and an estimate of a high-frequency part shf of the enhanced signal is approximated by the unprocessed noisy high-frequency part xhf of the electric sound signal in combination with all the disclosed limitations of claims 1 and 16. 
The closest prior art, Guo et al. (US 20160183014) discloses a hearing de vice (10, Fig. 1), e.g. a hearing aid, configured to be worn by a user, e.g. fully or partially on the head of the user, or to be fully or partially implanted in the head of the user (paragraph 0058, first three sentences), the hearing device comprising: at least one input transducer for converting a sound .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        23 April 2021